Citation Nr: 0419273	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-16 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
impairment with medial and lateral instability and total knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected right 
knee impairment.  

3.  Entitlement to service connection for a left leg 
disorder, including as secondary to service-connected right 
knee impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas for consideration in the first instance of 
evidence obtained pursuant to an October 2002 development 
memorandum, and to ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  

The issues of entitlement to an increased evaluation for 
right knee impairment with medial and lateral instability and 
total knee replacement and entitlement to service connection 
for a low back disorder, including as secondary to service-
connected right knee impairment, are now before the Board for 
final appellate consideration.  

The issue of entitlement to service connection for  left leg 
disorder, including as secondary to service-connected right 
knee impairment, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's service-connected status-post total knee 
replacement with a history of instability is manifested by 
intermediate degrees of residual pain and limitation of 
motion in the affected extremity; there is limitation of 
flexion to 80 degrees, and limitation of extension to 5 
degrees; there is no arthritis (there is hardware secondary 
to knee replacement), any appreciable current instability or 
subluxation, or ankylosis.  

3.  The medical evidence shows that the veteran's low back 
disorder began many years after service, there is no 
competent opinion that links it to service, and the medical 
evidence shows that the veteran's low back disability was not 
caused or aggravated by his service-connected right knee 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
status-post right knee  replacement have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256, 5261 and 5262 (2003).

2.  Entitlement to service connection for a low back 
disability, including as secondary to the veteran's service-
connected right knee disability, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claims prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 2000 rating decision on appeal, 
the July 2000 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) dated in November 2000 and 
January 2004 adequately informed him of the information and 
evidence needed to substantiate his claims.  The Board 
observes that an August 2003 VCAA notice letter informed him 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the initial unfavorable 
decision was issued in January 2000, months before the 
enactment of VCAA.  Obviously, VA could not have informed the 
veteran of law that did not yet exist.  As noted above, VCAA 
provisions were subsequently considered and complied with.  
The August 2003 VCAA notice was provided prior to the January 
2004 SSOC and prior to the return of his claims to the Board.  

The Board notes that, in Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing notice complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  That is, there is no nullification 
or voiding requirement in cases where an RO decision is 
entered before the enactment of VCAA.

In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claim.  In the August 2003 letter, the RO 
requested that "[I]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all service medical records and all 
indicated post-service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in July 1999, January 2003 and January 
2004 VA conducted medical examinations.  The Board finds that 
the relevant medical evidence of record, to include the 
reports of these VA examinations, is adequate for purposes of 
deciding the veteran's claims for an increased evaluation for 
the right knee impairment and service connection for a low 
back disorder.  The record contains sufficient detail to make 
a decision on these issues.  The several examinations in 
recent years provide sufficient clinical findings for rating 
the veteran's right knee and, as to the claim for service 
connection for a low back disability on a direct incurrence 
basis, in the absence of any relevant abnormal findings 
recorded during service or for many years thereafter, there 
is no duty to provide a medical nexus opinion.  See Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  A medical 
opinion has been obtained addressing the question of whether 
the veteran's low back disability is secondary to his 
service-connected right knee disability.  Thus, there is no 
duty to provide another examination or medical opinion with 
regard to the issues on appeal.  38 U.S.C. § 5103A(d);  38 
C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran has offered contentions during a personal hearing 
at the RO and in correspondence.  The Board will address his 
contentions together for the sake of clarity.  He maintains 
in part that the current evaluation assigned for his right 
knee impairment with medial and lateral instability and total 
knee replacement does not adequately reflect the severity of 
that disability.  The veteran contends that he has constant 
right knee pain, which necessitates medication.  He rates the 
pain as an 8 or 9 on a scale of 1-10.  He has said that the 
knee was weak and he had a tendency to fall, but had been 
able to prevent that so far with his cane.  He could walk 
about 2 blocks or less.  The veteran also asserts that his 
service-connected right knee impairment has resulted in a low 
back disorder, although he admits no doctor has ever alleged 
such a relationship.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA records show that the veteran underwent a total right knee 
replacement in December 1989.  They also refer to a lumbar 
laminectomy in 1988 or 1989.  

The report of a July 1999 VA examination does not provide 
that the veteran's claims file was reviewed.  On physical 
examination, the veteran's right knee had from 2 degrees to 
135 degrees of motion.  The examiner also provided the 
results of examination of the veteran's low back and stated 
that he had a probable lumbar disc protrusion.  The pertinent 
diagnosis was right total knee prostheses with good motion.  
The veteran was status post lumbar laminectomy in 1988 with 
radiculopathy into both hips and down the left leg.  The 
examiner stated that the veteran's low back injury was from a 
ruptured disc, which had been operated on in the past, and at 
the present time the veteran apparently had radiculopathy due 
to further rupture of the lumbar disc.  

The report of a January 2003 VA examination provides that the 
examiner did review the veteran's claims file.  The veteran 
reported that he had run his own business manufacturing 
women's clothes for 25 years.  On physical examination, both 
knees had 15 degrees of permanent flexion deformity with 
further flexion to 125 degrees.  The right knee had a well-
healed incision where he had a total knee replacement.  Both 
knees had good alignment outside of their flexion deformity 
and there was no ligamentous instability.  Results of 
examination of the lumbar spine were also provided.  Current 
X-rays were ordered and showed hardware in the right knee 
with no loosening; lumbar spine acute angulation on the lower 
lumbar area with very straight spine above, and ankylosis at 
all levels.  The examiner opined that it did not appear that 
the veteran's low back disorder was secondary to his right 
knee impairment.  The examiner opined that it was possible 
that the service-connected right knee impairment had 
aggravated a left knee disorder (that issue is addressed in 
the remand below); the clinician did not indicate that the 
veteran's low back disability was aggravated by his service-
connected right knee.  

The report of a January 2004 VA examination does not provide 
that the veteran's claims file was reviewed.  The veteran 
reported that he had occasional pain but could ambulate and 
used a cane to steady himself.  On physical examination, the 
veteran had a 17 cm anterior scar over the lower femur over 
the knee and into the tibial area.  He could flex the knee 80 
degrees, and lacked 5 degrees of extension.  The examiner 
also provided results of examination of the veteran's lumbar 
spine.  The pertinent diagnosis was total knee replacement of 
the right knee; anklyosing sponydylitis with fusion of the 
lumbar spine, unrelated to his right knee arthritis; 
decreased range of motion of the lumbar spine and decreased 
range of motion of the right and left knees.  

Legal Analysis

Increased Evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's right knee impairment is evaluated under 
Diagnostic Code 5055 for knee replacement (prosthesis).  
Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 
60 percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
The minimum rating is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Ankylosis of the knee in flexion at an angle between 10 
degrees and 20 degrees warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.  An evaluation in 
excess of 30 percent evaluation is not provided for 
limitation of flexion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg to 
30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.   See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
right knee impairment with medial and lateral instability and 
total knee replacement.  As noted above, the medical evidence 
does not show any ankylosis of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256, or limitation of extension of the leg 
to 30 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Thus, increased evaluations under these diagnostic codes is 
not warranted.  

The Board recognizes the veteran's complaints of right knee 
pain and his resulting use of medication.  However, the 
medical evidence is negative for a showing of severe painful 
motion or weakness in the right leg, as required for a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
In this regard, while the VA examination reports indicate 
that the veteran's range of motion is limited, they do not 
indicate that the remaining motion is also painful.  The 
examination reports are also negative for weakness.  There is 
no indication that the veteran's surgical scars of the right 
knee are symptomatic (i.e., tender or painful).  

The Board also finds that the veteran's right knee impairment 
does not warrant an evaluation in excess of 30 percent even 
with consideration of sections 4.40 and 4.45 for functional 
loss, assessed on the basis of increased limitation of 
motion, pursuant to the guidelines set forth in Deluca.  The 
veteran's complaints, symptoms and pain are adequately 
addressed and contemplated by the 30 percent evaluation.  The 
evidence does not show that the veteran's pain results in 
limitation of motion of the right knee that more nearly 
approximates a limitation of extension to 30 degrees, or any 
ankylosis.  Thus, the Board finds that the veteran's current 
30 percent evaluation appropriately addresses his pain, and 
an evaluation in excess of 30 percent under Diagnostic Codes 
5256 or 5261, including consideration of sections 4.40, 4.45 
and 4.59, is not warranted.  DeLuca, 8 Vet. App. at 202.

In sum, the competent medical evidence demonstrates that the 
veteran's service-connected status-post total knee 
replacement is manifested by intermediate degrees of residual 
pain and limitation of motion in the affected extremity; 
there is limitation of flexion to 80 degrees, and limitation 
of extension to 5 degrees; there is no arthritis (there is 
hardware secondary to knee replacement), appreciable 
instability or subluxation, or ankylosis.  

The Board observes that the RO declined to send this claim to 
the VA Central Office for additional compensation under 38 
C.F.R. § 3.321.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
right knee impairment, nor is there any indication that the 
veteran's right knee impairment has required any recent 
hospitalization.  There is no documentary evidence that 
because of his right knee impairment the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated at the current 30 percent evaluation.  The 
veteran has submitted no documentary evidence showing lost 
jobs or income, or any medical records showing frequent 
treatment of his right knee disability that would interfere 
with employment.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston, supra.  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, e.g., Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 
10 Vet. App. 194, 197 (1997).  In this case, no such factors 
are apparent from a review of the record before the Board.

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, to include as secondary to service-connected right 
knee impairment. 

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses pertaining to the 
low back.  Post-service medical records are negative for 
evidence of lumbar degenerative changes within one year of 
service.  The record is negative for any competent medical 
evidence linking the veteran's current low back disorder to 
his service.  Thus, direct service connection is not 
warranted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

Regarding entitlement to service connection on a secondary 
basis, the Board recognizes the veteran's contentions that 
his service-connected right knee disability caused low back 
disability.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu, supra.  Thus, his own contentions do not constitute 
competent medical evidence in support of secondary service 
connection.  

In fact, the competent medical evidence of record 
demonstrates that the veteran's service-connected right knee 
impairment did not cause any low back disorder.  The July 
1999, January 2003 and January 2004 VA examination reports 
each set forth opinions that the veteran's service-connected 
right knee impairment did not cause his low back disorder.  
The VA examination reports are also negative for any 
indication that the veteran's service-connected right knee 
impairment aggravated a low back disorder.  

The Board is aware that only the January 2003 VA examination 
report purports to be based on a review of the veteran's 
claims file.  However, due to the particular circumstances of 
this case, the Board finds that as a practical matter the VA 
examiners' failure in July 1999 and January 2004 to review 
the veteran's claims file did not prejudice the veteran.  The 
medical history reported on these examination reports is 
consistent with the documented clinical history.  There is no 
competent medical opinion contradicting the negative opinions 
set forth in these reports.  The only nexus opinion based on 
a review of the veteran's claims file also fails to support 
the claim for secondary service connection.  Thus, for these 
reasons and because the examiners relied on an accurate 
history presented by the veteran, the July 1999 and January 
2004 medical opinions are material evidence against the 
veteran's claim for service connection for a low back 
disorder, including as secondary to the right knee 
impairment.  See VAOPGCPREC 20-95.

As the preponderance of the evidence is against the claims 
for an increased evaluation for right knee impairment with 
medial and lateral instability and total knee replacement, 
and service connection for a low back disorder, including as 
secondary to right knee impairment, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for a status-post 
total right knee replacement, currently evaluated as 30 
percent disabling, is denied.

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected right knee 
impairment, is denied.  


REMAND

A preliminary review of the record provides that the 
veteran's claim for service connection for a left leg 
disorder, including as secondary to service-connected right 
knee impairment, requires additional development.  

The January 2003 VA examination report provides that it did 
not appear to the examiner that the veteran's left knee 
disorder was caused by service-connected right knee 
disability.  The report also notes that if the veteran had 
been limping on his right knee for many years following 
whatever happened to it during service, then it was 
reasonable to state that it was contributory to his left knee 
disorder.  The examiner was unable to note specifically how 
much the right knee impairment contributed, and thought it 
probably contributed to 25 percent of the left knee problem.  
This opinion supports the veteran's claim, although the 
examiner added that the only basis for suggesting aggravation 
was the history of the veteran's prolonged problems with the 
right knee, that would presumably have forced him to stand on 
the left knee and use it for active parts of his job. 

On the other hand, the January 2004 VA examiner opined that 
the veteran's degenerative changes of the left knee were due 
to the aging process and not related to his service-connected 
right knee impairment.  The examiner failed to address the 
question of aggravation or refer to the January 2003 VA 
examination report.  

In light of the conditional nature of the January 2003 
medical opinion, and the fact that the January 2004 examiner 
did not review the claims file, address the January 2003 
opinion, or comment on the issue of aggravation, the Board 
finds that another examination and medical opinion are 
warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a left leg disorder, 
including as secondary to right knee 
impairment, of the impact of the 
notification requirements on that claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should return the claims file 
to the VA examiner who conducted the 
January 2004 examination.  The examiner 
is requested to review the claims file, 
and in particular the January 2003 and 
January 2004 VA examination reports.  The 
examiner is requested to address whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's service-connected right knee 
disability, to include a status-post 
total right knee replacement, aggravated 
(chronic worsening beyond its existing 
level of impairment) his left knee 
disability, to include degenerative 
changes.  In doing so, the examiner is 
requested to address the opinion set 
forth in the January 2003 VA examination 
regarding aggravation.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

If the VA examiner who conducted the 
January 2004 examination is unavailable, 
the RO should arrange for an appropriate 
VA examiner to review the claims file, 
and in particular the July 2003 and 
January 2004 VA examination reports.  The 
examiner is requested to answer the 
question posed above.  Any opinion 
expressed must be accompanied by a 
rational.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for veteran's 
claim.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a left leg disorder, to include as 
secondary to service-connected right knee 
impairment.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



